Order filed December 15,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00244-CV
                                                    __________
 
                                      KEITH
THOMAS, Appellant
 
                                                             V.
 
                           SHERRY
DICKINSON ET AL., Appellees

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 022488
 

 
                                                                     O
R D E R
 
            On
October 6, 2011, this court previously abated this appeal in order that the
trial court could conduct a hearing to determine when Keith Thomas received
notice of the trial court’s judgment.  See Tex. R. Civ. P. 306a; Tex.
R. App. P. 4.2.  We have now received, directly from the trial court, a
letter in which the trial court purports to adopt findings of fact and
conclusions of law proposed by the attorney general.  However, there is no
finding, conclusion, or order addressing our question regarding the date that
Thomas first received notice or acquired actual knowledge of the signing of the
judgment.  We again abate the appeal.  
The
trial court is directed to conduct a hearing on or before January 20, 2012,
regarding Thomas’s notice.  Should Thomas fail to file with the trial court a
motion pursuant to Rule 306a and Rule 4.2, such finding shall be made by the
trial court.  The clerk of the trial court is directed to prepare and forward
to this court a supplemental clerk’s record containing any findings or orders
of the trial court regarding Thomas’s notice of the judgment.  The court
reporter is directed to prepare and forward to this court the reporter’s record
from the hearing.  These records are due to be filed in this court on or before
February 6, 2012.  
            The
appeal is abated.  
 
                                                                                                PER
CURIAM
 
December 15,
2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.